Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 24, 2019

                                     No. 04-19-00229-CV

                            TEXAS P.M.R., INC. and John Ripley,
                                       Appellant

                                               v.

                             Robert RIPLEY and Mary Guzman,
                                        Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-23830
                         The Honorable Aaron Haas, Judge Presiding


                                        ORDER
        This is an accelerated appeal from an order denying an application for temporary
injunction. Appellants’ brief was originally due to be filed on June 3, 2019.

       On June 3, 2019, appellants filed an opposed motion for extension of time to file their
brief. By order dated June 5, 2019, the motion was granted, extending the deadline for
appellants to file their brief to June 17, 2019.

       The brief was not filed by the June 17, 2019 deadline. It is therefore ORDERED that
appellants show cause in writing within fifteen days from the date of this order why this appeal
should not be dismissed for want of prosecution. TEX. R. APP. P. 38.8(a).



                                                    _________________________________
                                                    Beth Watkins, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2019.
___________________________________
Keith E. Hottle,
Clerk of Court